Citation Nr: 9928389	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1974 to 
July 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in November 1997.  A statement of the case was 
mailed to the veteran in December 1997.  The veteran's 
substantive appeal was received in December 1997.  


FINDING OF FACT

The medical evidence shows that the veteran's residuals of a 
right ankle injury is productive of moderate limitation of 
motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the veteran was originally 
granted service connection for residuals of a right ankle 
injury in a June 1975 rating decision.  At that time, the 
veteran was assigned a non-compensable rating for his 
service-connected residuals of a right ankle injury.  In May 
1997, the veteran submitted a claim for an increased rating 
for his service-connected residuals of a right ankle injury, 
stating that his residuals of a right ankle injury is more 
disabling than is represented by the current non-compensable 
rating.  

A review of the current medical evidence shows that the 
veteran was afforded a VA examination in July 1997.  At that 
time, the veteran stated that he was unable to work because 
of problems with right carpal tunnel syndrome, lower back and 
both hips.  The veteran stated that he has not worked since 
1994.  The veteran also reported that he was currently in 
therapy at the Buffalo VA Medical Center for depression.  

The examiner noted that the veteran had a severe 
communication problem.  The examiner indicated that the 
veteran expressed a marked degree of subjective tenderness of 
the right ankle.  There was no evidence of swelling and the 
veteran appeared to ambulate without difficulty.  The veteran 
expressed a difficulty jogging as a result of his right ankle 
injury.  Range of motion of the right ankle is dorsiflexion 0 
degrees which is lacking 20 degrees, plantar flexion 45 
degrees which is within normal limits, inversion or 
supination is 20 degrees which is lacking 10 degrees, and 
eversion or pronation is 10 degrees which is lacking 10 
degrees.  The examiner diagnosed the veteran with chronic 
strain, right ankle.

Thereafter, in a September 1997 rating decision, the RO 
increased the veteran's evaluation for his service-connected 
residuals of a right ankle injury to 10 percent under 
Diagnostic Code 5271, effective from May 6, 1997.  In the 
veteran's November 1997 notice of disagreement, he stated 
that he had limited mobility of his right ankle, and could 
not stand very long without pain.  In the veteran's December 
1997 substantive appeal, he stated that his right ankle gives 
him a lot of pain, and that it is very difficult to more, 
walk, or stand.  The veteran specifically disagreed with the 
examiner's statement that the veteran could walk without 
difficulty.  The veteran stated that he has great difficulty 
walking and that the examiner incorrectly noted his 
limitation of motion of the right ankle.

Outpatient treatment reports from the Buffalo VA Medical 
Center and the Columbus Hospital in Buffalo were obtained, 
however these records do not show that the veteran was 
treated for chronic right ankle pain.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1998),(avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  However, the 
Board notes that the provisions of 38 C.F.R. § 4.40 (1998) 
and 38 C.F.R. § 4.45 (1998), should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  Under 38 C.F.R. 
§ 4.71a, the schedule for ratings of the musculoskeletal 
system, Diagnostic Code 5271 governs limitation of motion of 
the ankle.  A 10 percent rating is assigned where the 
limitation of motion is moderate, and a 20 percent rating is 
assigned under Diagnostic Code 5271 where the limitation of 
motion is marked.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
20 percent evaluation when plantar flexion of less than 30 
degrees is shown.  A 30 percent rating is warranted where 
ankylosis of the ankle in plantar flexion is between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  A 40 percent rating is warranted under 
Diagnostic Code 5270 where ankylosis of the ankle in plantar 
flexion is at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.

In this case, the medical evidence shows that the veteran 
exhibits moderate pain on motion of the right ankle.  The 
July 1997 examiner noted that there was no swelling of the 
right ankle, and the veteran appeared to ambulate without 
difficulty.  The examination indicated limitation of motion 
of the right ankle as dorsiflexion 0 degrees, which was 
lacking 20 degree, inversion or supination is 20 degrees 
which is lacking 10 degrees, and eversion or pronation is 10 
degrees which is lacking 10 degrees; however, plantar flexion 
is normal.  

Pursuant to the veteran's disagreement with the 10 percent 
rating, the veteran was scheduled for several VA 
examinations, including a joints examination at the Buffalo 
VA Medical Center in May 1998.  The veteran failed to report 
to the scheduled examinations.  As the veteran was not 
informed of the provisions of 38 C.F.R. § 3.655, the Board 
will evaluate the disorder on the evidence of record which is 
the July 1997 examination.  That examination report did not 
show marked limitation of motion nor did it show any of the 
findings warranting an increased rating under 38 C.F.R. 
§§ 4.40, 4.45.  Further the examination did not disclose 
ankylosis of the ankle.  As such, the veteran is not entitled 
to a rating in excess of 10 percent for his residuals of a 
right ankle injury.  

Accordingly, the Board concludes that the veteran's residuals 
of a right ankle injury warrant a 10 percent evaluation under 
Diagnostic Code 5271 based on the medical evidence of record.

The schedular criteria for a rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7,4.71a, 
Part 4, Diagnostic Code 5271 (1998).

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a right ankle injury.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

